PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Bruce et al.
Application No. 16/783,031
Filed: 5 Feb 2020
For: SYSTEM AND METHOD OF A HANDHELD LASER LIGHT PROBE

:
:
:	DECISION ON PETITION
:
:
:
This is a decision on the petition filed January 21, 2022, in the above-identified application.

The petition is dismissed.

The rules and statutory provisions governing the operations of the U.S. Patent and Trademark Office require payment of a fee on filing each petition to revive an abandoned application for patent based on unintentional delay or to accept an unintentionally delayed payment of a fee for issuing a patent.  In this instance, the fee required by law is $1,050.00.

The petition in the above-identified application was not accompanied by payment of the required fee.  No consideration on the merits can be given to the petition until the required fee is received.

Petitioner is reminded all documents (including petition to revive forms and ADS) submitted to the Office must be signed by all the inventors of record or a registered patent practitioner.

Petitioner is also reminded any changes to correct or update the name of a joint inventor, requires a petition under 37 CFR 1.48, a properly marked Application Data Sheet (ADS) that identifies the information being added or deleted, with underlining for additions, and strike-through or brackets for deletions and a processing fee of $70.00.

For petitioner’s convenience, a Petition for Revival of an Application for Patent Abandoned Unintentionally under 37 CFR 1.137(a) is attached.

Petitioner may wish to consider hiring a registered patent attorney or agent to assist in the prosecution of this application.  However, the Office also recognizes that the cost of such assistant is prohibitive for many applicants, particularly independent inventors and small business concerns.  In light of that, the Office has launched the Pro Se Assistance Program to help inventors meet their goals of protecting their valuable intellectual property.  For general inquiries, questions about your application, or other pro se matters, the Pro Se Assistance Program can be contacted in variety of ways:

Email: innovationdevelopment@uspto.gov 
Toll free phone number: 1-866-767-3848
Post Mail:Pro Se Assistance, Mail Stop 24P.O. Box 1450Alexandria, VA, 22313-1450

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this decision may be directed to Jamice Brantley at (571) 272-3814.  



/JAMICE T BRANTLEY/
Jamice T BrantleyParalegal Specialist, Office of Petitions                                                                                                                                                                                                        

ATTACHMENT: Petition for Revival of an Application for Patent Abandoned Unintentionally under 37 CFR 1.137(a). USPTO (Form No. SB/64)


    
        
            
        
            
    

    
        1 http://portal.uspto.gov/ (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).